Citation Nr: 1105804	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a neurological disability 
of the left upper extremity below the elbow, claimed as secondary 
to a service connected left elbow disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active service from May 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In October 2007, the Board issued a decision adjudicating the 
issue listed on the title page.  The Veteran appealed that 
decision to the Court of Appeals for Veterans Claims (Veterans 
Court).  Pursuant to a Joint Motion for Remand of the Veteran and 
the Secretary of Veterans Affairs (the Parties) the Veterans 
Court vacated the Board decision and remanded the matter for 
compliance with the instructions in the Joint Motion.  

In June 2009, the Board remanded this matter to the agency of 
original jurisdiction (AOJ) so that VA could afford the Veteran a 
medical examination.  That development completed, the matter has 
been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran does not have a neurological condition of his left 
upper extremity, at or below the elbow, that had onset during his 
active service, manifested within one year of his active service, 
or was caused or aggravated by his service-connected left elbow 
condition.  


CONCLUSION OF LAW

The criteria for service connection for a neurological condition 
of the Veteran's left upper extremity, at or below the elbow, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010), 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

At the outset, the Board notes that, as evidenced by an e-mail 
dated in March 1999, the Veteran's original claims folder was 
lost and had subsequently been reconstructed.  Now associated 
with the claims folder are two volumes, one of which includes his 
original service treatment records, including an envelope date 
stamped as received in the Cleveland, Ohio RO in June 1971.  
There are records from VA dated in May 1971, a rating decision 
dated in July 1971, and a response from the National Personnel 
Records Center (NPRC) dated June 23, 1971 indicating that all 
available records were forwarded.  It therefore appears to the 
Board that all of the Veteran's records are associated with the 
claims file.   

Based on a review of the evidence, the Board makes a specific 
finding that the Veteran's claims file has been located and 
found, intact. 

That being said, because there have been problems with his claims 
file, as explained above, the Board has decided the issue before 
it with due consideration to the heightened duties that are 
present when there are missing records, including those duties as 
they relate to the benefit-of -the-doubt rule, providing reasons 
and bases for its decision, and the duty to assist.  See 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In June 2003, the RO granted service connection for a left elbow 
injury with degenerative joint disease.  VA received a statement 
from the Veteran in October 2003 in which he indicated that he 
wanted to file a claim for a left wrist disability as secondary 
to his left elbow condition.  It is from this writing that, 
ultimately, this appeal came about.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be 
considered a part of the original condition.  Id.  The phrase 
"due to or the result of" encompasses disability caused by or 
aggravated by the service-connected disease or injury.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended 
effective October 10, 2006, during the course of the Veteran's 
appeal.  That amendment imposed additional burdens on a claimant 
seeking to show that a service-connected disease or injury 
aggravated (as opposed to caused) disability for which service 
connection had not yet been established.  The appropriate version 
of § 3.310 in the instant case is that version effective when the 
Veteran filed his claim in 2003, because that version is 
potentially more favorable to the Veteran.  See Landgraf v. USI 
Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Service treatment records are silent for any mention of 
neurological disorders or neurological symptoms of the Veteran's 
left upper extremity.  All references to his left elbow had to do 
with pain from loose bodies.  A February 1967 report of medical 
examination for the purpose of separation from service includes a 
normal neurological clinical evaluation.  In the associated 
report of medical history, the Veteran indicated that he did not 
then have nor had ever had neuritis or paralysis.  There is no 
evidence showing that the Veteran had a neurological disorder of 
the left upper extremity manifested within one year of separation 
from active service.  This is evidence against a grant of service 
connection for the claimed disability based on a direct theory of 
service connection, including based on a presumption for chronic 
disease.  

A May 1971 VA report of arthrotomy of the left elbow and excision 
of a loose body makes no mention of any nerve damage or 
neurological deficit.  A report of a March 1975 orthopedic 
examination of the Veteran's left elbow includes a no mention of 
a neurological manifestation of his left elbow condition.  

In a March 1986 letter the Veteran contended that he had lost 
circulation in his left elbow and therefore could not work in 
cold areas.  A February 1990 examination document signed by 
"S.D.," includes findings of decreased range of motion of the 
left elbow but all neurological findings, such as reflexes, were 
normal, providing evidence against the claim that the disability 
at issue even exists.   

The Veteran reported in a December 1999 letter that he could not 
get his left arm perfectly straight, had lost some feeling in his 
hand and fingers, and that loss of circulation kept him from 
working outside in temperatures below 30 degrees.  

The Veteran underwent a VA examination of his left elbow in April 
2003.  Findings included that the Veteran had strong equal 
circulation bilaterally, that although he reported that he had 
decreased sensation to the lateral aspect, particularly the fifth 
and fourth fingers, upon stimulation of the area he was able to 
distinguish tactile stimulation of 1 gram, which the examiner 
stated was very light tactile.  Although the Veteran has 
specifically reported decreased sensation, the diagnosis did not 
include any neurological manifestation of his left elbow 
condition, providing more evidence against this claim. 

On May 6, 2004, the Veteran underwent a VA peripheral nerves 
examination.  The examiner interviewed the Veteran, noted the 
history of his left elbow injury and noted the Veteran's 
complaints, specifically that the Veteran "states today that he 
is claiming the pain that goes down into his hands and his "loss 
of circulation" to his hand from that injury."  He also 
recorded that the Veteran reported that both of his hands go 
numb, that he drops stuff, and that this is beyond his control.  
Physical examination included notation of coolness of the 
fingertips of both hands.  Carpal tunnel type symptomatology was 
negative, with negative Tinel's and without report of numbness 
into the fourth or fifth fingers of the left or right hand.  He 
was able to push, pull, and twist with his fingers and able to 
write.  There were no finger deformities and no noted thenar 
wasting.  He did have some limitation when trying to move the 
thumb across the palm of the hand.  

The examiner provided a diagnosis that the Veteran had subjective 
complaint of left hand condition and loss of circulation 
secondary to his service-connected left elbow, not found on 
examination that day, providing more highly probative factual 
evidence against the claim that a current disability currently 
exists.   

In this regard, although the May 2004 examiner provided an 
etiology opinion, the examiner had ordered an electromyography 
study which had not yet been conducted.  Hence, the opinion was 
premature.  The Board therefore does not rely on this examiner's 
opinion.  That being said, the physical examination was 
essentially negative.  The examination report is therefore not 
evidence favorable to the Veteran's claim and provides evidence 
against the claim.  

In a May 2004 letter, the Veteran reported that he had undergone 
nerve testing and that the physician who conducted the tests told 
him that he had nerve damage as a result of the operation on his 
left elbow and that this could cause his left hand to become 
painful during cold weather.  

May 2004 VA records document the electromyography study of his 
upper extremities.  Reflexes were 2out of 4 for both upper 
extremities, strength was 5 out of 5 for both upper extremities.  
Sensation was grossly intact as to light touch in both upper 
extremities except over the left dorsal and palmar ulnar aspect.  
All results are listed as normal for all testing with the 
exception of sensory nerve conduction in the left radial I nerve, 
which was listed as delayed.  The findings were summarized as 
normal except for slight slowed sensory radial peak latency with 
normal amplitude at thumb.  An impression was rendered of 
electrophysiologic evidence of remote left radial sensory 
neuropathy, no evidence for bilateral median or ulnar 
neuropathies, plexopathies, or right radial neuropathy, which, 
the Board finds, provides yet more evidence against this claim.  

The Board has considered the Veteran's statement that the 
physician who conducted the May 2004 electromyography study told 
him that he had nerve damage as a result of the operation on his 
left elbow and that this could cause his left hand to become 
painful during cold weather.  However, the electromyography 
report does not contain any such statement.  How accurate the 
Veteran's report of what a physician told him is not clear but 
the lack of any attribution in the report of nerve damage to his 
left elbow condition or treatment thereof tends to draw into 
question the accuracy of the Veteran's report.  Absent some 
statement clearly finding nerve damage and attributing such to 
the Veteran's left elbow injury or surgery, the Board assigns 
only minimal probative weight to the Veteran's recollection of 
what the person conducting the electromyography study told him.  

In this regard, there is no indication that, even if the person 
conducting the study did state what the Veteran reports, this 
individual did so after any review of the surgery performed on 
the Veteran's elbow or with any degree of deliberation, as 
opposed to simply a statement of possibilities during an informal 
discussion while collecting data during the study.  An opinion 
obtained in October 2009 provides a more definitive assessment of 
whether the Veteran has a neurological manifestation of his left 
elbow condition because this later opinion was in response to a 
direct question and did take into account not only the 
electromyography study results but also the entire history of the 
Veteran's left elbow condition.  

In October 2009, the Veteran underwent a VA examination with 
regard to the issue on appeal.  The examiner indicated that the 
claims file had been reviewed and the examiner recounted an 
accurate history of his disability.  On physical examination he 
was found to have no muscular atrophy, there was no upper 
extremity drift, strength was 5 out of 5 in the upper and lower 
extremities.  The examiner stated that "he will have occasional 
give way type weakness complaining of pain."  Sensory 
examination was intact to touch and pinprick.  Deep tendon 
reflexes were 2 plus in the upper extremities.  

The examiner provided an impression of "Left hand pain" and 
stated that the Veteran was complaining of pain around his left 
thumb as well as his whole hand, especially present when it is 
cold.  The examiner explained that nerve conduction studies were 
performed and found mild left radial neuropathy and that review 
of the claims file revealed that nerve conduction studies in May 
2004 reported left radial neuropathy.  The examiner concluded 
that the Veteran's symptoms were "unlikely due to a neurological 
disorder," explaining this conclusion as follows:  

One would expect involvement of the ulnar 
nerve with elbow injury.  However, there is 
no evidence of ulnar neuropathy.  He has 
radial neuropathy which is unlikely caused 
by his left elbow injuries.  There is no 
neurological deficit on his examination.  
His symptoms are unlikely caused by any 
neurological disorder.  

The AOJ returned the claims file to the examiner, noting that the 
examiner did not provide what the AOJ considered a sufficient 
rationale for the conclusion.  In September 2010, the examiner 
provided an addendum to the report, as follows:  

He was noted to have mild left radial 
neuropathy.  This was not thought to be due 
to his elbow injuries he had in 1972 and 
the surgery for lose (sic) bone around the 
elbow.  Elbow injuries usually cause 
injuries to ulnar nerve not radial nerve 
and he did not have any evidence of ulnar 
nerve involvement.  Nerve conduction 
studies of ulnar nerve were normal.  
Therefore it is not likely that his elbow 
injuries have contributed to radial nerve 
problems.  

This examination report is adequate and highly probative.  The 
examiner relied on sufficient facts and data, which included test 
results, physical examination, and interview with the Veteran.  
The examiner appears to have reliably applied reliable medical 
principles to the facts and data.  Moreover, the examiner 
provided a clear explanation, relying on medical principles as 
applied to the relevant facts, as to why the Veteran does not 
have a neurological manifestation of his service-connected left 
elbow disability.  This examination report is therefore evidence 
against the claim, and, given the thoroughness of the report, the 
Board affords it a great deal of probative weight.  

Although the Board had asked the examiner, in the June 2009 
remand, to provide an opinion a to whether the Veteran's service-
connected left elbow condition caused or aggravated a 
neurological disorder, the Board finds that the examiner's 
opinion sufficiently addresses the question despite the fact that 
he used the word "caused" but not "aggravated" in the opinion.  
Here, he states that the Veteran's symptoms are unlikely caused 
by any neurological disorder and although he stated that his 
radial neuropathy is unlikely caused by his elbow injuries, this 
is more in the nature of an arbitrary selection of words by a 
medical professional without understanding of the importance 
placed on specific words by the legal community.  The substance 
of his opinion clearly is that the Veteran's neurological 
symptoms and the only neurological deficit found, radial 
neuropathy, have nothing to do with his service-connected left 
elbow condition.  This is evidenced by his statement that "[o]ne 
would expect involvement of the ulnar nerve with elbow injury."  

Hence, the Board finds this examination report to be adequate and 
further, finds that there has been compliance with the Board's 
June 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, while it can always be maintained that an 
examiner failed to consider certain evidence or did not address 
certain evidence (though it appears in this case that the 
examiner did review all pertinent evidence and the Board makes 
such a finding) one cannot argue with the fact that this medical 
opinion, along with considerable other evidence in this record, 
makes it less likely as not (less than 50%) that the Veteran has 
a disability related to service or a service connected 
disability.  In fact, it can be said not only that it is less 
likely as not that the Veteran has a disability related to 
service or a service connected disability, but it can also be 
said that the record provides overwhelming evidence against this 
claim, well below the "at least as likely as not" standard, to 
the point that any perceived (or imagined) problem associated 
with any one medical opinion provides no basis to remand this 
case, once again, to the RO for additional unwarranted 
development. 

The Board has considered the Veteran's statements in which he has 
expressed his opinion that he has neurological manifestations of 
his left elbow injury and or surgery in treatment of the injury.  
As between the Veteran's statements and those of the medical 
professional who examined him in 2009, the Board finds the 
medical professional's opinion more probative.  This is because 
by virtue of expertise in medical matters, the medical 
professional was able to apply a greater body of knowledge to the 
Veteran's condition and data relevant to his condition.  

The evidence unfavorable to this claim, primarily the October 
2009 opinion, outweighs the evidence favorable to this claim.  
Hence, the appeal must be denied.  There is no reasonable doubt 
to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Here, the VCAA duty to notify was mostly satisfied by way of a 
letter sent to the Veteran in April 2004.  In that letter, the RO 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  Although the letter did not 
inform the Veteran as to how VA assigns disability ratings and 
effective dates in the event that service connection is 
established, this is harmless error as service connection is not 
established and neither an effective date nor a disability rating 
will be assigned.  See generally, Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (explaining the rule of prejudicial error in the 
context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records are associated with the claims 
file as are VA treatment records and private treatment record 
from Dr. S.D. and Texas City Memorial Hospital.  An adequate VA 
examination was conducted in October 2009.  

Of record is a copy of a Social Security Administration (SSA) 
administrative decision that addresses the Veteran's claim for 
Social Security disability benefits.  The Veteran explained to 
the undersigned during the August 2007 hearing that his claim 
with the SSA did not concern the disability which is the subject 
of this appeal and that he did not undergo any type of medical 
evaluation with regard to that claim.  August 2007 hearing 
transcript at 17.  He informed the examiner during a May 2004 
examination, conducted with regard to his claimed neurologic 
disability, that the Social Security disability issue had to do 
with pain of his left shoulder.  Here, by the Veteran's own 
report, the SSA records are not relevant to the issue on appeal, 
and, hence, VA has no duty to assist in obtaining such records.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  
Obtaining more records from SSA would be a useless gesture.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


